DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 04/20/2021, has been entered.

     Claims 1-19 and 21-22 have been canceled.
      Claims 1-19 have been canceled previously.
 
     Claim 20 and 23-29has been amended. 

     Claims 20 and 23-1, 3-9, 14, 19 and 25-28 are pending.    

     Claims 2, 15-18 and 20-24 have been canceled previously.
     
	EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
     --  METHOD OF TREATING TRANSPLANT REJECTION WITH SILENT Fc VARIANTS OF ANTI-CD40 ANTIBODIES -- . 

	REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s amended / canceled claims and arguments, filed 10/21/2020,
     the previous rejections under 35 U.S.C. 112 (written description and under U.S.C. 102 / 103(a) have been withdrawn.
     The terminal disclaimers, filed 04/20/2021, have been DISAPPOVED.

     The terminal disclaimers, filed on 04/22/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos.    
8,828,396; 9,221,913 and 9,688,768 have been accepted.   
    The terminal disclaimer has been recorded. 

     Accordingly the previous non-statutory-type double patenting rejection has been withdrawn.




     the instant claims drawn to methods of treating transplant rejection with specific Fc variants of anti-CD40 antibodies has been deemed free of the prior art.

     The claimed specific silent Fc variants of anti-CD40 antibodies does not appear to known or taught in the prior art. 
     The prior art neither suggests or teaches claimed specific silent Fc variants of anti-CD40 antibodies having the exact chemical structure claimed.  

     Accordingly the claims of this application are deemed allowable. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 7, 2021